                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

-------------------------------------------------x
AFFINITY LIVING GROUP, LLC,                       )
and CHARLES E. TREFZGER, JR.,                     )        Civil Action No.: 1:18-cv-00035
                                                  )
                         Plaintiffs,              )
                                                  )
v.                                                )
                                                  )        STIPULATION OF VOLUNTARY
STARSTONE SPECIALTY                               )        DISMISSAL WITHOUT PREJUDICE
INSURANCE COMPANY, and                            )
HOMELAND INSURANCE                                )
COMPANY OF NEW YORK,                              )
                                                  )
                         Defendants.              )
--------------------------------------------------x

        IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiffs and

Defendant StarStone Specialty Insurance Company, that Counts III and IV of the Second

Amended Complaint are dismissed without prejudice and without costs.

        IT IS FURTHER STIPULATED AND AGREED that any amendment to Counts III

and IV of the Second Amended Complaint cannot revive the claims in this case, in

consequence of the Court’s dismissal on summary judgment of Counts I and II, and this

action has therefore been finally resolved on the merits.

GOLDBERG SEGALLA                                        WALDREP LLP
Attorneys for Defendant StarStone                       Attorneys for Plaintiffs Affinity Living
Specialty Insurance Company                             Group and Charles E. Trefzger, Jr.

By: Martha P. Brown                                   By: Thomas W. Waldrep, Jr.
  Martha P. Brown (NC Bar # 20063)                       Thomas W. Waldrep, Jr. (NC Bar # 11135)




       Case 1:18-cv-00035-CCE-JEP Document 51 Filed 11/14/18 Page 1 of 2
                            CERTIFICATE OF SERVICE

      I, Thomas W. Waldrep, Jr., hereby certify that service of the attached
STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE was made
on today’s date upon all counsel who have registered as Filing Users in this matter, in
accordance with Local Rule 5.3(b)(2), by transmitting the papers to the Electronic Filing
System.

             This the 14th day of November, 2018

                                   WALDREP LLP

                                   /s/ Thomas W. Waldrep, Jr.
                                   Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                   Francisco T. Morales (NC Bar No. 43079)
                                   101 S. Stratford Road, Suite 210
                                   Winston-Salem, NC 27104
                                   Telephone: 336-717-1440
                                   Telefax: 336-717-1340
                                   Email: notice@waldrepllp.com

                                  Counsel for Plaintiffs Affinity Living Group, LLC
                                  and Charles E. Trefzger, Jr.




      Case 1:18-cv-00035-CCE-JEP Document 51 Filed 11/14/18 Page 2 of 2
